            Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERn* DISTRICT OF PENNSYLVANIA

T]NITED STATES OF AMERICA                              CRIMINAL NO.2I-

                                                       DATE FILED: APRIL 15,2021

CHERYL LUTTS                                           VIOLATIONS:
                                                       18 U,S.C. $ 1343 (wire   fraud   - 22 counts)
                                                       18 U.S.C. $ 1341 (mail   fraud   - 2 counts)
                                                       Notice of forfeiture


                                          I\DICT\TE\T
                             COUNTS ONE THROUGH TWELVE

THE GRAND JURY CHARGES THAT:

       At all times material to this Indictment:

       l.      Defendant CHERYL LUTTS was a resident ofPhiladelphia, Pennsylvania.

       2.      FirsTrust Savings Bank was a financial services corporation, headquartered in

Conshohocken, Pennsylvania with offices in, among other places, Horsham, Pennsylvania.

       3.      The American Express Company ("Amex") was a multinational financial services

corporation headquartered in New York, New York.

       4.      From in or around June 2016 through on or about August 13,2019, defendant

CHERYL LUTTS worked        as   Director of Business Operations for the Jewish Exponent, a

subsidiary ofthe Jewish Federation of Greater Philadelphia a nonprofit corporation located in

Philadelphia Pennsylvania.

       5.      Defendant CHERYL LUTTS' duties as Director of Business Operations for the

Jewish Exponent included administering the company budget, keeping accounting joumals and


                                                   I
              Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 2 of 13




the General Ledger, supervising and managing accounts payable and receivable, expense

reporting, processing and reviewing monthly account statements and managing financial

statements.

         6.       The Jewish Exponent had Amex corporate credit cards issued in the name   of

defendant CHERYL LUTTS for defendant LUTTS to use for business expenses.

         7.       Amex issued monthly statements to the Jewish Exponent for the corporate credit

cards on its account and those statements were sent to defendant CHERYL LUTTS       for

processing and payment.

         8.       Defendant CHERYL LUTTS also had personal Amex credit cards issued in her

name and for which monthly account statements were issued.

         9.       As the Director ofBusiness Operations ofthe Jewish Exponent, defendant

CHERYL LUTTS had access to, and was an authorized signor on, the Jewish Exponent's

FirsTrust business checking account ending in 4819.

         10.      From at least in or about November 2016 through in or about August 2019, in the

Eastem   Disfiict of Pennsylvania, and elsewhere, defendant

                                          CHERYL LUTTS

devised and intended to devise a scheme to defraud her employer, the Jewish Exponent, and to

obtain money and property by means of false and fiaudulent pretenses, representations and

promises.

                                     MANNERANDMEANS

         It was part ofthe scheme that:

         I   l.   Defendant CHERYL LUTTS used her personal Amex credit cards and her


                                                  ')
            Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 3 of 13




corporate Amex credit cards to purchase and pay for personal expenses, including, among other

things, rideshare and other transportation services, automotive services or supplies, insurance,

entertainment, parking, travel and lodging, healthcare and exercise services, utility services,

education and career services, legal services, funeral and burial services, merchandise, food,

alcohol, and other items from retail stores, grocery stores, convenience stores' websites,

restaurants, and delivery   services. Defendant LUTTS also routinely used her personal Amex

credit cards and her corporate Amex credit cards to transfer money to various individuals using.

among other things, PayPal or cashApp. None ofthese were legitimate business expenses             of

the Jewish Exponent.

        12.    Defendant GHERYL LUTTS accessed Amex's payment system and fraudulently

used the Jewish Exponent's FirsTrust checking account to make Automatic Clearing House

(..ACH") payments totaling approximately $982,781.64 to her personal Amex credit cards for the

penonal expenses described above that were not legitimate business expenses ofthe Jewish

Exponent.

        13.    Defendant CIIERYL LUTTS signed checks to Amex drawn on the Jewish

Exponent's FirsTrust checking account and used them to pay expenses charged to the Jewish

Exponent's corporate credit cards. These checks included payments of a total of approximately

$205,976.95 for charges to defendant LUTTS' corporate Amex credit cards for the personal

expenses described above that were not legitimate business expenses of the Jewish Exponent.

        14.     Defendant CHERYI- LUTTS took several actions to disguise her fraudulent

activities from her employer. For example, she provided the Jewish Exponent'.s management

with frnancial statements that did not include   a balance sheet or included a balance sheet that was



                                                   J
                Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 4 of 13




later determined not to match the account balances and/or the transactions reflected on the

FirsTrust bank statement for the Jewish Exponent's business checking account. She also

provided the Jewish Exponent's management with bank reconciliation statements that did not

reflect the true balances in the Jewish Exponent's FirsTrust checking account and did not reflect

all of the ACH payments to Amex discussed above.

            15.    On or about the dates set forth below, in the Eastem District ofPennsylvania, and

elsewhere, defendant

                                          CHERYL LUTTS,

for the purpose ofexecuting the scheme described above, caused to be transmitted by means       of

wire communication in interstate commerce the signals and sounds described below, each

constituting a separate count:

    Count       Date           Description
    I           03t01120t7     An unauthorized ACH payment of $6,250.00 transmitted via
                               interstate wire from Horsham, PA to Greensboro, NC and
                               Phoenix, AZ.
    2           0610112017     An unauthorized ACH payment of $6,850.00 transmitted via
                               interstate wire from Horsham, PA to Greensboro. NC and
                               Phoenix, AZ.

    ',          10t3012017     An unauthorized ACH payment of $8,650.00 transmitted via
                               interstate wire from Horsham, PA to Greensboro, NC and
                               Phoenix, AZ.
    +           1112912017     An unauthorized ACH payment of $9,650.00 transmitted via
            I
                               interstate wire from Horsham, PA to Greensboro, NC and
                               Phoenix, AZ.
    r                          An unauthorized ACH payment of $9,650.00 transmitted via
                               interstate wire from Horsham, PA to Greensboro, NC and
I           l0t/02t2018
                               Phoenix, AZ.
    6           03t29t2018     An unauthorized ACH payment of $7,800.00 transmitted via
                               interstate wire from Horsham, PA to Greensboro, NC and
                               Phoenix, AZ.

                                                   4
            Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 5 of 13




    Count   Date                 Description

    7       04t3012018           An unauthorized ACH payment of $8,300.00 transmitted via
                                 interstate wire from Horsham, PA to Greensboro, NC and

tt  8       07t30t2018
                                 Phoenix. AZ.
                                 An unauthorized ACH payment of $6,250.00 transmitted via
                                 interstate wire from Horsham, PA to Greensboro, NC and
                                 Phoenix, AZ.
    9       1U2912018            An unauthorized ACH payment of $9,650.00 transmitted via
                                 interstate wire from Horsham, PA to Greensboro, NC and
                                 Phoenix, AZ.
    l0      02t0412019           An unauthorized ACH payment of $16,500.00 transmitted via
                                 interstate wire from Horsham. PA to Greensboro, NC and
                                 Phoenix, AZ.
    1l      07101/2019           An unauthorized ACH payment of $9.500.00 transmitted via
                                 interstate wire from Horsham. PA to Greensboro, NC and
                             I

                                 Phoenix. AZ.
    12      08t0512019           An unauthorized ACH payment of $9,750.00 transmitted via
                                 interstate wire from Horsham, PA to Greensboro, NC and
I                            I
                                 Phoenix, AZ.


         All in violation of Title   18, United States Code, Section 1343.




                                                     )
            Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 6 of 13




                            COUNTS THIRTEEN AND FOURTEEN

TTIE GRAI{D JURYFURTHER CHARGES THAT:

       1.      Paragraphs   I through   9 and 11 through 14 ofCounts One through Twelve      ofthis

Indictment are realleged here.

       2.      From on or about February 25,2017 through on or about July      3l'   2019, in the

Eastem District of Pennsylvania, defendant

                                         CHERYL LUTTS,

having devised and intending to devise and for the purpose ofexecuting the scheme to defraud

her employer, the Jewish Exponent, and to obtain money and property by means of false and

fraudulent pretenses, representations and promises, knowingly caused to be placed in an

authorized depository for mail, matter to be sent by the United States Postal Service and by

private and commercial interstate carrier, according to the directions thereon, the items described

below, each mailing constituting a separate count:


   Count         Date of Check             Description of Mailing


       13        0413012018                Check payable to American Express in the amount of
                                           $22,771 .21 from the Jewish Exponent in Philadelphia,
                                           PA to American Express in Carson, CA.

       14        0713012019                Check payable to American Express in the amount of
                                           921,277.62 from the Jewish Exponent in Philadelphia.
                                           PA to American Express in Carson. CA.


       All in violation of Title   18. United States Code, Section 1341.




                                                   6
            Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 7 of 13




                        COf NTS FIFTEEN THROfTGH TWENTY-FOUR

TIIE GRAND JURY FT]RTHER CHARGES THAT:

         1.       Paragraphs I and 3 ofCounts One through Twelve ofthis Indictment are

realleged here.

         2.       The Encore Series, d/b/a The Philly POPS ("The Philly POPS), is a non-profit

organization based in Philadelphia" Pennsylvania.

         3.       After the employment with her prior employer ended and, from on or about

September 26, 2019 through on or about October 23, 2020, defendant CHERYL LUTTS worked

as   Controller for The Philly POPS.

         4.       As Controller for The Philly POPS, defendant LUTTS oversaw the accounting

operations ofThe Philly POPS and was responsible for ensuring ongoingjustification      of

expenses, accounts payable, and payroll, completing periodic bank reconciliations, making

timely debt payments and issuing timely and complete financial statements.

         5.       Republic Bank was a financial services corporation, with a head office branch in

Philadelphi4 Pennsylvania.

         6.       From on or about October 22,2019 through on or about December 29,2020, in

the Eastem District of Pennsylvania" and elsewhere, defendant

                                         CHERYL LUTTS

devised and intended to devise a scheme to defraud her employer, The Philly POPS, and to

obtain money and property by means of false and fraudulent pretenses, representations and

promises.

                                       MANNERANDMEANS


                                                  7
             Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 8 of 13




        It was part ofthe scheme that:

        7.       As the Controller of The Philly POPS, defendant CHERYL LUTTS had access to,

and was an authorized signor on, The Philly POPS' Republic Bank accounts, including the

business checking accounts ending in 2062,    0I9   I and   1   65 I   .



        8.       The Philly POPS issued Republic Bank debit cards to certain employees,

including defendant CIIERYL LUTTS to use for business expenses, including those related to

operations, ticket sales, and fundraising. These debit cards were associated with The Philly

POPS' Republic Bank accounts including those ending in 2062 and 1651.

        9.       The Philly POPS required employees using the company debit cards to submit

receips for all expenses charged to those cards and did not allow the cards to be used for cash

withdrawals.

        10.      Defendant CHERYL LUTTS used The Philly POPS' company debit cards issued

in her name and in the names of former employees of The Philly POPS to purchase and/or pay

for personal expenses totaling approximately $133,492.29. These personal expenses included,

among other things, education and career services, cellular telephone services, rental vehicles,

transportation and lodging, food and delivery services, legal services, utility services,

merchandise, food, and other items from retail stores, grocery stores, convenience stores,

websites, restaurirnts, and delivery services. Defendant LUTTS did not supply receipts for these

personal expenses.

        I   l.   Defendant CHERYL LUTTS also used The Philly POPS' company debit cards to

withdraw cash and transfer money to various individuals using, among other things, PayPal and




                                                    8
           Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 9 of 13




CashApp. Defendant LUTTS did not supply receipts for      these transactions, which were   to

individuals who were not employees or approved vendors of The Philly POPS.

         12.    The Philly POPS did not have any accounts with, or utilize the services of, Amex.

         13.    Nevertheless, from on or about October 22,2019 through on or about October 21,

2020, defendant CHERYL LUTTS routinely accessed Amex's payment system and fraudulently

used the Republic Bank checking account    numbrs of her employer, The Philly POPS, to make a

total of at least approximately $121,124.69 in ACH payments to her and others' personal Amex

credit cards.

         14.    None ofthe above-mentioned expenditures were related to, or legitimate business

expenses of, The Philly POPS.

         15.    On or about the dates set forth below, in the Eastem District of Pennsylvani4 and

elsewhere, defendant

                                       CIIERYL LUTTS,

for the purpose of executing the scheme described above, caused to be transmitted by means      of

wire communication in interstate commerce the signals and sounds described below, each

constituting a separate count:

 Count     Date              Description
 l5        1012212019       An unauthorized ACH payment of $2,200.00 transmitted via
                            interstate wire from Bethlehem, PA to Greensboro, NC and
                            Phoenix, AZ.
 t6        t1t1gt20t9       An unauthorized ACH payment of $4,000.00 transmitted via
                            interstate wire from Bethlehem, PA to Greensboro, NC and
                            Phoenix- AZ.
 17        03/05t2020       An unauthorized ACH payment of $8,I 1 I .27 transmitted via
                            interstate wire fiom Bethlehem, PA to Greensboro, NC and
                            Phoenix, AZ.


                                                9
        Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 10 of 13




Count    Date                Description

l8       06t29/2020          An unauthorized ACH payment of $4,400.00 transmitted via
                             interstate wire from Bethlehem, PA to Greensboro, NC and
                             Phoenix, AZ.
t9       07t07t2020          An unauthorized ACH payment of $4,200.00 transmitted via
                             interstate wire from Bethlehem, PA to Greensboro, NC and
                             Phoenix, AZ.
20      107t29t2020          An unauthorized ACH payment of $4,000.00 transmitted via


tl
21       09/02t2020
                         I
                             interstate wire from Bethlehem. PA to Greensboro, NC and
                             Phoenix, AZ.
                             An unauthorized debit payment of $ I,226.38 transmitted via
                             interstate wire from Philadelphia, PA to Omaha, NE.
22       09t2812020          An unauthorized debit payment of$859.14 transmitted via
                             interstate wire from Philadelphia. PA to Omaha. NE.
L)       1010912020          An unauthorized ACH payment of $4,000.00 transmitted via
                             interstate wire from Bethlehem, PA to Greensboro, NC and
                         I
                             Phoenix. AZ.
         10t21t2020          An unauthorized ACH payment of $1,575.00 transmitted via
                             interstate wire fiom Bethlehem, PA to Greensboro, NC and
                             Phoenix, AZ.


     All in violation of Title   18. United States Code, Section 1343




                                                10
                Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 11 of 13




                                            NOTICE OF FO RFEITURE

THE GRAND JURY FURTIIER CHARGES THAT:

           l.         As a result ofthe violations ofTitle 18, United States Code, Sections           l34l   and

1343, set forth in this indictment, defendant

                                                 CHERYL LUTTS

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived fiom proceeds traceable to the commission of such violations, including but not limited

to the sum of        $1   ,443,375.57;'   afi
           2.         Ifany ofthe property subject to forfeiture,        as a result   ofany act or omission ofthe

defendant:

                      (a)       cannot be located upon the exercise ofdue diligence;

                      (b)       has been transferred or sold to, or deposited with, a third party;

                      (c)       has been placed beyond the       jurisdiction of the Court;

                      (d)       has been substantially diminished in value; or

                      (e)       has been commingled    with other property which cannot be divided

                                without difficulty;

it   is the intent   ofthe United     States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                            ll
         Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 12 of 13




      All pursuant to Title 28, United   States Code, Section 2461(c) and   Title 18; United States

Code, Section 981(aXlXC).


                                                       A TRUE BILL:




                                                                       FOREPERSON




        ARBITTIER
                                           r
ACTING UNITED STATES A




                                                 t2
      I.INITED STA tE,S DISTIIICT COIJRT

             Eastem District of Pennsylvania


                      Criminal Division


  THE UNITED STATES OF AMERICA


                               CHERYL I,I,JTTS

                           INI)t("l MliN l'

      l8 U.S.C. $ 1343 (wire fraud - 22 counts)
       l8 U.S.C. $ l34l (mail fraud - 2 counts)
                     Notice of Forfeiture

                                n lruc hill




liilcd in opcn coun this                               rlar
     of                                   n.l).   ?0

                                 ( lclk

                    llail. $
                                                              Case 2:21-cr-00167-TJS Document 1 Filed 04/15/21 Page 13 of 13
